Sandeokd, J.,
(three other Justices concurring,) held that the answer in effect admitted that the defendant had in his possession, or under his control, money, the subject of the litigation, which was held by him as trustee for another party, or which belongs to another party, and that the plaintiff was entitled to an order that the same be deposited in .court or delivered to such party pursuant to the fifth subdivision of section 244 of the code of procedure as amended in July last. An order was entered to the effect, that the defendant should, within ten days, pay to the clerk of the court the $150, to abide the further order of the court, or deliver to the plaintiff’s attorney the receipt of Florence & Harpel for that sum as paid by the plaintiff through the defendant, on account of the rent in question. (The order was subsequently affirmed on appeal to the general term, all the Justices concurring.)